Citation Nr: 1747321	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to January 2010, including service in the Southwest Theater of Operations and receipt of the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Denver, Colorado.

The matter was previously remanded by the Board in July 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On numerous occasions during the appeal period the Veteran has complained of numbness and tingling in his right hand and wrist.  Accordingly, an examination is needed to identify any neurological conditions associated with the right wrist disability.  Updated treatment notes should also be obtained on remand, with the Veteran's assistance if needed.  In this regard, the Board observes VA treatment notes referencing a Dr. Larson at Front Range Orthopedics.  See June 2013 VA treatment note.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional relevant private treatment records for the right wrist, to include records of Dr. Larson at Front Range Orthopedics.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of any neurological manifestations of his right wrist disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner must identify any neurological manifestations associated with the right wrist disability, considering the Veteran's complaints of numbness and tingling in his right hand and wrist over the appeal period. 

4.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


